Citation Nr: 0522899	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Daughter


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1946 and August 1950 to July 1951.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
posttraumatic stress disorder evaluated as 30 percent 
disabling.  A Notice of Disagreement as to the 30 percent 
disability rating was received in April 2003.  The evaluation 
was increased to 50 percent in a June 2004 rating action, and 
a Statement of the Case was issued.  A timely appeal was 
received in June 2004.  

The veteran appeared and testified, with his spouse and 
daughter, before the undersigned Board member at a 
videoconference hearing in March 2005.  


FINDING OF FACT

The veteran's posttraumatic stress disorder (PTSD) is 
productive of occupational and social impairment, with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no higher, for service-connected posttraumatic stress 
disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
and 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in November 2002, prior to the initial AOJ decision.  This 
letter advised the veteran of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
In addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case also notified the 
veteran of the specific reasons why a higher disability 
rating was denied, and the information and evidence needed to 
substantiate the claim. 

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
correspondence from VA to the veteran, read as a whole, give 
notice to the veteran of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim, or possibly leading to such information and evidence.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. 
Vet. App. Apr. 14, 2005).  VA has, therefore, complied with 
the VCAA notice requirements.  When the veteran has received 
notice that complies with the statute and regulation, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Id.  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in 
November 2002 on his service connection claim.  When his 
notice of disagreement raised the new issue of the proper 
rating to be assigned his now service-connected disability, 
VA was not required to provide additional VCAA notice.  
Nevertheless, the Statement of the Case sets out the criteria 
by which the veteran's disability was evaluated, thereby 
advising him of the type of evidence that would be needed to 
show entitlement to the benefits sought.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran has denied the existence of any treatment records.  
The RO sent the veteran a questionnaire related to his PTSD 
claim, and the veteran returned the completed questionnaire 
in January 2003.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
February 2003  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The medical records show a Global Assessment of Functioning 
(GAF) score of 35 established by the February 2003 VA 
examiner.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
DSM-IV at 44-47.  

In February 2003, the veteran underwent a VA psychiatric 
examination.  The examiner observed that the veteran was 
cooperative, alert and oriented.  He was neatly groomed with 
adequate hygiene.  His mood was depressed, and his affect was 
constricted.  His speech was generally within normal limits.  
He denied delusions and hallucinations, but acknowledged past 
suicidal ideation, stating "sometimes wish I was dead."  He 
denied any plan or intent, however.  His PTSD symptoms 
include recurrent and intrusive thoughts about combat 
experiences; nightmares; significant psychological and 
physiological reactivity when exposed to cues that symbolize 
or resemble an aspect of the traumatic event; efforts to 
avoid thoughts, feelings and conversations associated with 
the trauma; efforts to avoid activities, places and people 
that arouse recollection of the trauma; markedly diminished 
interest or participation in significant activities; 
restricted range of affect; foreshortened sense of future; 
inability or difficulty recalling important information about 
an aspect of the trauma; difficulty initiating and 
maintaining sleep; irritability; exaggerated startle 
response; hypervigilance; and difficulty concentrating.  

The examiner diagnosed the veteran to have PTSD and dysthymic 
disorder, and assigned a GAF scale of 35.  In explaining the 
GAF score assigned, the examiner 
stated that it is based upon major impairment in work, 
relationships, thinking, and mood.  She opined that, although 
PTSD symptoms likely have been present for many years, 
retirement and decreased coping resources attendant to 
advancing age and failing health have led to a significant 
deterioration in the veteran's ability to function.  He has 
experienced marked impairment in social functioning, i.e., he 
isolates and avoids interaction and activity.  She opined 
that it is also possible that the veteran did not reach his 
full occupational potential because of limitations imposed 
upon him by the need to work independently.  She stated that 
the veteran's life has been severely negatively impacted by 
psychological residuals of war trauma.  

In March 2005, the veteran appeared with his wife and 
daughter at a videoconference hearing before the Board.  At 
the hearing, they testified that the veteran has trouble 
concentrating and remembering things; has panic attacks two 
to three times a day; has almost constant thoughts about the 
war and the death of friends killed in it; has problems 
sleeping two to four times a week; has nightmares; has 
fearful thoughts about somebody getting into the house; 
refuses to leave the house and has panic attacks when has to; 
isolates himself and has only contact with family and Marine 
buddies; and is disinterested in anything but sitting by 
himself and watching television.

After considering the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor, the Board concludes that 
the medical evidence and the testimony of the veteran and his 
spouse and daughter regarding his symptomatology show his 
disability more nearly approximates the criteria for a 70 
percent disability rating.  See 38 C.F.R. § 4.7.  The GAF 
score of 35 supports this finding because the evidence shows 
that the veteran has a major impairment in social 
functioning.  He isolates himself and is afraid to leave his 
house, and his only contact is with his family and his Marine 
buddies.  He has forsaken all other social contacts such as 
church and shopping.  He also refuses to sit outside in his 
own back yard.  Even when he is home, the evidence shows that 
he prefers to be alone, is silent, and watches television 
most of the time.  

The veteran's PTSD, however, does not warrant a rating of 100 
percent.  The veteran's symptoms do not demonstrate total 
occupational and social impairment.  The veteran does not 
exhibit such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The VA examiner found the veteran to be 
cooperative, and his speech to be generally within normal 
limits.  He denied delusions or hallucinations.  No 
inappropriate behavior was noted at the examination or at the 
Board hearing.  Although the veteran testified that he had a 
gun and was searching for it to kill himself at some point in 
the past, there is no evidence that he is a persistent danger 
of hurting himself or others, and he reported to the VA 
examiner past suicidal ideation, but no present plan or 
intent.  There also is no evidence that the veteran is 
intermittently unable to perform the activities of daily 
living.  The VA examiner noted that he was neatly groomed 
with adequate hygiene, and that he is competent to handle his 
own affairs.  The VA examiner also found the veteran to be 
oriented to time and place, and he appeared to be so at the 
Board hearing.  Although the veteran testified that he has 
trouble remembering things and his daughter gave as an 
example that he forgets he calls her and forgets things she 
tells him, there is no evidence that he is not able to 
remember his own name or the names of close family members, 
or that he cannot remember his occupation.  The veteran's 
PTSD does not, therefore, meet the criteria for a 100 percent 
rating.

Having considered all the medical evidence and given all 
reasonable doubt raised by that evidence to the veteran, the 
Board finds that the veteran's PTSD should be evaluated as 70 
percent disabling.






ORDER

Entitlement to an initial disability rating of 70 percent, 
but no higher, for posttraumatic stress disorder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


